Exhibit 10.3

REVOLVING LINE OF CREDIT NOTE

 

$3,000,000              Columbus, Ohio              March 24, 2011

FOR VALUE RECEIVED, the undersigned PINNACLE DATA SYSTEMS, INC. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 325 John H. McConnell Blvd., Suite 300, Columbus, Ohio 43215,
or at such other place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of Three Million Dollars ($3,000,000), or so much thereof as may be advanced
and be outstanding, with interest thereon, to be computed on each advance from
the date of its disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Revolving Line of Credit Note (this
“Note”) shall have the meaning set forth at the place defined:

(a) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in Ohio are authorized or required by law to close.

(b) “Daily One Month LIBOR” means for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(c) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole  1/8 of 1%) and determined pursuant to the following formula:

 

  LIBOR =   

Base LIBOR

        100% - LIBOR Reserve Percentage   

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such loans.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate, including but
not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable term of this Note.



--------------------------------------------------------------------------------

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Bank to be three percent (3%) above the Daily One
Month LIBOR Rate in effect from time to time. Each change in the interest rate
shall become effective each Business Day that the Bank determines that the Daily
One Month LIBOR Rate has changed. Bank is hereby authorized to note the date,
principal amount and interest rate applicable thereto and any payments made
thereon on Bank’s books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank promptly upon demand,
in addition to any other amounts due or to become due hereunder, any and all
(i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing May 1, 2011.

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note,
including without limitation that certain Credit Agreement between Borrower and
Bank dated as of even date herewith, as amended in writing from time to time
(the “Credit Agreement”); provided however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above. The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on March 24, 2013.

 

-2-



--------------------------------------------------------------------------------

(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder (i) pursuant to the terms of any cash
management or related written agreement between Bank and Borrower, or (ii) at
the oral or written request of (A) John D. Bair as CEO of Borrower or Nicholas
J. Tomashot as CFO of Borrower, either one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (B) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

PREPAYMENT:

Borrower may prepay principal on any portion of this Note which bears interest
determined in relation to the Daily One Month LIBOR Rate at any time, in any
amount and without penalty.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note which continues beyond any applicable grace or cure period, or
any defined Event of Default under the Credit Agreement, shall constitute an
“Event of Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding

 

-3-



--------------------------------------------------------------------------------

or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Ohio.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

PINNACLE DATA SYSTEMS, INC. By:  

/s/ Nicholas J. Tomashot

  Nicholas J. Tomashot, Chief Financial Officer

 

-4-